DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the method of treating a swallowing disorder in previously presented Claim 22 in the reply filed on 7 July 2022 is acknowledged.

Status of the Claims
Claims 22 and 27-29 are pending, presented for examination, and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/EP2018/064999 filed 7 June 2018, which claims the benefit of provisional U.S. application 62/516,438 filed 7 June 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Popanita (WO2016/012403)(6 December 2019 IDS FOR REF #1).
Applicants claims are directed to methods of treating swallowing disorders by providing to a subject in need of such treatment an aqueous composition combining a B-glucan and carbohydrate providing certain properties to the composition so that the viscosity and relaxation time of the resulting aqueous composition address certain physical parameters.  Claims 27 and 28 indicate that isomaltulose, sucrose, and lactose address the carbohydrate limitations of Claim 22.  Claim 29 specifies that the carbohydrate and B-glucan are to be present in the composition in a weight ratio of about 10:1 to 300:1.
Popanita describes treating swallowing disorders in patients in need of such treatment by administering an aqueous solution which comprises beta-glucan in a concentration of from 0.01 wt% to 10 wt%. The aqueous solution is capable of providing to the product a shear viscosity of preferably less than 200 mPas when measured at a shear rate of 50s-1.  The aqueous solution is capable of providing to the nutritional product a relaxation time that can be determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of preferably more than 10 ms (milliseconds) at a temperature of typically about 20° C.  (Pg.7, L.21-30).  Popanita indicates that optionally these compositions can include a source of carbohydrate such as the sucrose or lactose of Claim 27, or a prebiotic such as an isomalto-oligosaccharide.  (Pg.12).  While Popanita does not particularly describe the concentration of either carbohydrate or prebiotic which find use in the compositions, applicants are reminded that Popanita describes each of [the carbohydrates and prebiotics as providing desirable properties to the compositions into which they are incorporated.  On this basis, a person of ordinary skill in the art would reasonably conclude that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Popanita to arrive at the carbohydrate:glucan ratio of Claim 29.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of B-glucan and carbohydrate such as sucrose or lactose to provide the dysphagia-treating aqueous composition and then use such a composition to treat a subject with a swallowing disorder, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected the claimed combination of B-glucan and carbohydrate such as sucrose or lactose to provide the dysphagia-treating aqueous composition and then use such a composition to treat a subject with a swallowing disorder from within a prior art disclosure, to arrive at methods “yielding no more than one would expect from such an arrangement.”

Claims 22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Popanita as applied to claims 22, 27, and 29 above, and further in view of Buck (U.S. PGPub. 2016/0296544).
Popanita describes using combinations of B-glucan and carbohydrate such as sucrose or lactose to provide the dysphagia-treating aqueous composition and then using such a composition to treat a subject with a swallowing disorder.  Popanita does not, however, describe using the isomaltulose of Claim 28 as the carbohydrate in such a composition or method of treating dysphagia.
This is cured by the teachings of Buck, which indicates that at the time of the instant application, isomaltulose was known to be useful in nutritional compositions as a source of carbohydrates.  [0038].
On the basis of this knowledge available in the art at the time of the instant application, it therefore would have been prima facie obvious to have used isomaltulose as the carbohydrate source in the compositions and methods of treating swallowing disorders suggested by the teachings of Popanita.  That is because Popanita explicitly describes incorporating a carbohydrate source into the dysphagia-treating compositions described, and Buck indicates that isomaltulose was at the time recognized as an alternative carbohydrate source for use in nutritional compositions.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613